Van Kirk, J.
This action is brought to have a legacy, given by John g. Kelso, deceased, to his sister, the plaintiff, in the form of an annuity of $200, declared a charge upon the real, estate of which the testator died seized,
The case is submitted to be determined upon the pleadings, with the single exception that the attorneys have stipulated that the plaintiff is a sister of John S.‘ Kelso, deceased, and is sixty-six years of age.
The complaint alleges that John g. Kelso died, owning certain real estate in the village of AYaterford, Saratoga county, Kew York; that he died in June, 1904, leaving a will, which has been duly admitted to probate, dated October 25, 1900.
Paragraph 9th of the complaint is as follows: “ That the plaintiff is informed and believes that the said John S. Kelso, deceased, left only a sufficient amount of personal property, out of which to pay" his debts and funeral expenses, and that the amount of personal property left by said deceased, after, the payment of his debts and funeral expenses, is not sufficient to pay plaintiff’s annuity.”
In paragraph 7th of the complaint, is the allegation that all .the personal property of the said John g. Kelso, deceased, has "been distributed among the creditors of the said deceased.
"In the answer, paragraph 2d, the defendants deny that all the personal property of said John g. Kelso, deceased, has been distributed among the creditors of the said deceased.
1 "Under the pleadings, therefore, and without any proof offered in the case, it is impossible for the court to hold that, at the time the said will was made, the testator did not have sufficient personal property to satisfy the bequest to the plaintiff. Also, the court is unable to say, under the pleading's and without proof, what amount of personal property, if any, the testator left after the payment of his debts and funeral expenses.
Regardless of the amount of personal property owned by the deceased at the time he made his will or left by the deceased at the time of his death, the plaintiff seems to rely upon the provisions of the will to show the intent of John *91S. Kelso to make the said annuity a charge upon his real estate. There is no expression in the will- making the bequest a charge upon his real estate.
The first paragraph of the will directs the payment of all the just debts and the funeral expenses of the testator. The second paragraph gives the annuity of $200, payable quarterly from and after the date of his death. The third paragraph gives to the wife, Caroline Kelso, in lieu of dower, the use and income from two-thirds of all the rest, residue and remainder of the estate, real and personal and wherever situated, during the time she shall remain his widow.
The fourth paragraph gives all the rest and residue of the estate to his adopted daughter, Edna D. Jones. The last paragraph appoints executors.
There are no extrinsic circumstances in the case to aid the court in determining the intent of the testator in the respect in question. The beneficiary, who is to enjoy the annuity, is the sister of the deceased. She is now sixty-six years of age and, of course, it is presumed that the testator intended solemnly to provide for his sister; but there is nothing to show to the court that, at the time the will was made, the testator did not understand and believe that his personal property would pay the annuity. ■ The widow is given the use of two-thirds of his estate, both real and personal. The annuity, therefore, was not intended to come from any part of this two-thirds. There is nothing to indicate to the court the value of this two-thirds of the estate, but the language shows that the testator understood there would be personal estate left. The allegation in the complaint that all the personal property has been distributed to creditors is denied by the answer, so that the court cannot conclude that there is no personal property, nor that one-third of the personal would not pay the annuity. The fact that the widow is given the use of two-thirds of the real estate and personal property is not sufficient to allow one to conclude that all of the other one-third, both real and personal, was to be applied to the payment of the annuity. The fourth clause of the will gives all the rest and residue of the estate to the adopted daughter, and there is nothing *92to indicate that the testator intended his adopted daughter to have nothing until the widow and sister of the testator had died.
Although it is apparent that the testator intended to provide for his sister, and although the court is inclined to give every favorable construction for the benefit of the plaintiff, considering her age and the fact that the bequest was solemnly made, still (without any proof as to the actual amount of personal property which the testator owned at the time he made his will and at the time of his death, or of any other circumstance outside the will) I am compelled to hold that the will itself does not disclose any intention upon the part of the testator that the said annuity should be made a charge upon his real estate, Morris v. Sickley, 133 N. Y. 456.
Findings may be prepared in conformity with this memorandum.